Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (U.S. Patent Application 20170147116 A1, hereinafter “Lee”).


Regarding Claim 1, Lee teaches a touch electrode unit (Fig 3 par 0054, rhomboid shaped outlined electrode central to annotated Fig. 3 excerpt below), comprising: 
at least one trunk wire (Fig. 3 par 0054 central first line electrode 321, see annotated Fig. 3 excerpt below, T1); 
a plurality of island portions distributed evenly around at least one of two sides of the trunk wire (Fig 3 par 0054 plurality of island portions 322); and 
a plurality of branch wires connecting the island portions to each other and connecting the trunk wire to a part of the island portions close to the trunk wire (Fig 3 par 0054 plurality of branch wires such as wires Br in annotated Fig. 3 excerpt below), 
wherein a plurality of hollow portions are formed between the branch wires, the island portions, and the trunk wire (Fig 3 par 0054 plurality of hollow portions such as voids marked “hollow” in annotated Fig. 3 excerpt below).

    PNG
    media_image1.png
    771
    819
    media_image1.png
    Greyscale


Regarding Claim 2, Lee teaches the touch electrode unit as claimed in claim 1, wherein a number of the at least one trunk wire is two or more, and the two or more trunk wires cross each other at a central point (Fig. 3 par 0054 central second line electrode 311, see annotated Fig. 3 excerpt above, T2; T1 crosses T2 at a central point of the electrode unit).

Regarding Claim 3, Lee teaches the touch electrode unit as claimed in claim 2, wherein the number of the at least one trunk wire is two, the two trunk wires extend in two directions perpendicular to each other, the two trunk wires cross at the central point (Fig. 3 par 0054 central second line electrode 311, see annotated Fig. 3 excerpt above, T2; horizontal T1 crosses vertical T2 at a central point of the electrode unit) to define four layout areas (Fig 3 each quadrant of the rhomboid electrode unit may be a layout area), and the island portions are distributed evenly within the layout areas (Fig 3 island portions 322 are distributed evenly within the layout areas).

Regarding Claim 4, Lee teaches the touch electrode unit as claimed in claim 3, wherein each of the branch wires extends along one of the two directions (Fig 3 each branch wire extends along either vertical or horizontal directions).

Regarding Claim 5, Lee teaches the touch electrode unit as claimed in claim 3, wherein each of the layout areas is a triangular layout area having a right angle toward the central point (Fig 3 shows the layout area quadrants as such).

Regarding Claim 6, Lee teaches the touch electrode unit as claimed in claim 5, wherein the island portions are distributed in an array manner within the triangular layout areas (Fig 3 shows the island portions are distributed in an array manner within the triangular layout areas).

Regarding Claim 7, Lee teaches the touch electrode unit as claimed in claim 6, wherein a number of the island portions arranged along one of the two directions is gradually decreasing in the other of the two directions away from the central point (Fig 3 a number of the island portions arranged along the horizontal direction gradually decreases in the vertical direction away from the central point).

Regarding Claim 8, Lee teaches the touch electrode unit as claimed in claim 1, wherein each of the island portions is formed into a solid block shaped as a regular polygon (Fig 3 each of the island portions is formed into a solid block shaped as a regular polygon, a square).

Regarding Claim 9, Lee teaches the touch electrode unit as claimed in claim 8, wherein each of the island portions is formed into a regular quadrilateral and has four right angles (Fig 3 each of the island portions is formed into a regular quadrilateral with four right angles, i.e. a square), and at least one of two ends of the branch wires is connected between adjacent two of the right angles of each of the island portions (Fig 3 teaches such).

Regarding Claim 10, Lee teaches the touch electrode unit as claimed in claim 9, wherein a length of each of four edges of each of the island portions formed as the regular quadrilateral is greater than a width of each of the branch wires (Fig 3 teaches such), and the width of each of the branch wires is less than a width of the trunk wire (Fig 4 par 0054 shows the width of each of the branch wires is less than the maximum width of the trunk wire 331, which occurs at the through hole location; trunk wiring having widths larger than branch wiring is well-known, see e.g. Yeh US 20100309164 A1).

Regarding Claim 12, Lee teaches a touch panel, comprising
a plurality of touch electrode units (Fig 3 par 0054, Fig 3 showing a plurality of electrodes units like rhomboid shaped outlined electrode central to annotated Fig. 3 excerpt above), wherein 
the touch electrode units are connected in series to form a plurality of first electrode strings (par 0054 Fig 3 shows two first horizontal electrode strings) and a plurality of second electrode strings (par 0054 Fig 3 shows two second vertical electrode strings), 
the first electrode strings are arranged in parallel along a first direction (par 0054 Fig 3 shows two first horizontal electrode strings arranged in parallel along a vertical direction), 
the second electrode strings are arranged in parallel along a second direction perpendicular to the first direction (par 0054 Fig 3 shows two second vertical electrode strings arranged in parallel along a horizontal direction), and 
the touch electrode units in the first electrode strings and the touch electrode units in the second electrode strings are arranged in an interlaced manner (Fig 3 par 0065) and insulated from each other (Fig 4 par 0065 the second line electrode 331 is electrically connected with the connection electrode 340 in the cross area, running under insulation coating Fig 5 372 such that first and second electrode strings are insulated from each other); and 
wherein one of the touch electrode units comprises: 
at least one trunk wire (Fig. 3 par 0054 central first line electrode 321, see annotated Fig. 3 excerpt above, T1); 
a plurality of island portions distributed evenly around at least one of two sides of the trunk wire (Fig 3 par 0054 plurality of island portions 322); and 
a plurality of branch wires connecting the island portions to each other and connecting the trunk wire to a part of the island portions close to the trunk wire (Fig 3 par 0054 plurality of branch wires such as wires Br in annotated Fig. 3 excerpt above), wherein 
a plurality of hollow portions are formed between the branch wires, the island portions, and the trunk wire (Fig 3 par 0054 plurality of hollow portions such as voids marked “hollow” in annotated Fig. 3 excerpt above).

Regarding Claim 13, Lee teaches the touch panel as claimed in claim 12, wherein a number of the at least one trunk wire is two or more, and the two or more trunk wires cross each other at a central point (Fig. 3 par 0054 central second line electrode 311, see annotated Fig. 3 excerpt above, T2; T1 crosses T2 at a central point of the electrode unit).

Regarding Claim 14, Lee teaches the touch panel as claimed in claim 13, wherein the number of the at least one trunk wire is two, the two trunk wires extend in two directions perpendicular to each other, the two trunk wires cross at the central point (Fig. 3 par 0054 central second line electrode 311, see annotated Fig. 3 excerpt above, T2; horizontal T1 crosses vertical T2 at a central point of the electrode unit) to define four layout areas (Fig 3 each quadrant of the rhomboid electrode unit may be a layout area), and the island portions are distributed evenly within the layout areas (Fig 3 island portions 322 are distributed evenly within the layout areas).

Regarding Claim 15, Lee teaches the touch panel as claimed in claim 14, wherein each of the branch wires extends along one of the two directions (Fig 3 each branch wire extends along either vertical or horizontal directions).

Regarding Claim 16, Lee teaches the touch panel as claimed in claim 14, wherein each of the layout areas is a triangular layout area having a right angle toward the central point (Fig 3 shows the layout area quadrants as such).

Regarding Claim 17, Lee teaches the touch panel as claimed in claim 16, wherein the island portions are distributed in an array manner within the triangular layout areas (Fig 3 shows the island portions are distributed in an array manner within the triangular layout areas).

Regarding Claim 18, Lee teaches the touch panel as claimed in claim 17, wherein a number of the island portions arranged along one of the two directions is gradually decreasing in the other of the two directions away from the central point (Fig 3 a number of the island portions arranged along the horizontal direction gradually decreases in the vertical direction away from the central point).

Regarding Claim 19, Lee teaches the touch panel as claimed in claim 12, wherein each of the island portions is formed into a solid block shaped as a regular polygon (Fig 3 each of the island portions is formed into a solid block shaped as a regular polygon, a square).

Regarding Claim 20, Lee teaches a touch display, comprising the touch panel as claimed in claim 12 (par 0102 touch panel integrated organic light emitting display device comprises the touch panel of claim 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent Application 20170147116 A1, hereinafter “Lee”) in view of Ritter et al. (U.S. Patent Application 20100302201 A1, hereinafter “Ritter”).

Regarding Claim 11, Lee teaches the touch electrode unit as claimed in claim 1, wherein the island portions (par 0069 island electrode 322 may be made of TCO [transparent conductive oxide, par 0018]) are formed of a transparent conductive material.
However, Lee appears not to expressly teach wherein the trunk wire and the branch wires are formed of a transparent conductive material.
Ritter teaches wherein the trunk wire (Fig 8(a) par 0061 trunk wires 12 are formed of ITO) and the branch wires (Fig 7(a) par 0053 branch wires 12 and 22 are formed of ITO) are formed of a transparent conductive material.
Lee and Ritter are analogous art as they each pertain to touch electrode patterns. It would have been obvious to a person of ordinary skill in the art to modify the touch electrode pattern of Lee with the inclusion of the ITO material of Ritter. The motivation would have been in order to provide touch electrode patterns that may be manufactured at relatively low cost and are suitable in some of the less technically demanding touchscreen applications (Ritter par 0061).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK EDWARDS/Primary Examiner, Art Unit 2624